Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 04/25/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Claims 25-27 and new claims 28-30 have been examined on the merits. (Claims 20-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation of “wherein at least one active therapeutic ingredient further.” There is insufficient antecedent basis for the limitation in the claim, because there is no original reference to “wherein at least one active therapeutic ingredient further.” Clarification and/or Correction is required.
	Claim 28 is rendered vague and indefinite for the phrase “at least one flavoring agent and at least one preservative.”  The phrase is unclear and/or confusing because it is unclear if the claimed aqueous beverage composition includes both active ingredients of at least flavoring agent and at least one preservative or just one of the active ingredients.” Clarification and/or Correction is required. Claim 29 depends from and includes the limitations of claim 28 and does not rectify the indefinite issues of claim 28. 
Claim 30 recites the limitation of “wherein at least one active therapeutic ingredient further.” There is insufficient antecedent basis for the limitation in the claim, because there is no original reference to “wherein at least one active therapeutic ingredient further.” Clarification and/or Correction is required.
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (US 20150327585) in view of Schwartz (US 20090264475) and Mathonnet (FR 2934780 DWPI Abstract) and evidenced by the Ivy et al (“The Small Intestine in Hunger”, from the Hall Physiological Laboratory of the University of Chicago, received for publication December 26, 1924, pages 99-108).
A method of administering a medicament (a medicinal drug) consisting of administering to a subject having a medical condition a therapeutically effective aqueous beverage composition comprising a carbonated liquid having a gas volume of at least 2.0 and a dextromethorphan and at least one flavoring agent and/or at least one preservative therein and further comprising a meclizine therein is claimed. 
Domoto teaches a therapeutic composition (as a carbonated beverage) for the intended purpose for treating a medical condition such as alleviating hunger (i.e. paragraphs 0002 and 0003) and/or dieting restrictions and/or treating obesity/weight loss in a subject comprising a carbonated beverage/liquid (i.e. wherein the beverage/liquid component has a gas volume at the claimed ranges) and at least one flavoring agent and/or at least one preservative therein (please see e.g. paragraphs 0002 and 0029 of a flavoring agent and a preservative included within the cited reference’s therapeutic composition) [Please note that the cited reference of Ivy, on page 107 under Summary #5, discloses that it is well known in the art that nausea/vomiting is a symptom of hunger/hunger pains. Thus, if one treats and/or alleviates hunger/hunger pains in a subject, one would intrinsically be treating the symptoms of hunger/hunger pains such as the claimed nausea/vomiting in a subject.  For examples, on page 107 under Summary #5, states that we cannot conclude that the duodenal motility contributes to the sensation of hunger, but we do cite and discuss some evidence suggesting that the nausea and headaches of hunger is duodenal in origin.] (see, entire reference of Domoto including-e.g. title, paragraphs 0002, 0025, 0029, (0033) and claims).  Domoto, however, does not expressly teach the further inclusion of the active therapeutic ingredient of dextromethorphan therein. 
Schwatz beneficially teaches a composition for the intended purpose for treating a medical condition such as alleviating hunger (i.e. paragraph 0095) and/or dieting restrictions and/or treating obesity/weight loss in a subject which comprise or may comprise active therapeutic ingredient such as dextromethorphan [Please note that the cited reference of Ivy, on page 107 under Summary #5, discloses that it is well known in the art that nausea/vomiting is a symptom of hunger/hunger pains. Thus, if one treats and/or alleviates hunger/hunger pains in a subject, one would intrinsically be treating the symptoms of hunger/hunger pains such as the claimed nausea/vomiting in a subject. For examples, on page 107 under Summary #5, states that we cannot conclude that the duodenal motility contributes to the sensation of hunger, but we do cite and discuss some evidence suggesting that the nausea and headaches of hunger is duodenal in origin.] (see, e.g. entire document of Schwatz including e.g.- title, abstract, claims, and especially claims 1, 10 and 22).
Mathonnet beneficially teaches a composition for the intended purpose for treating nausea in a subject which comprise or may comprise an active therapeutic ingredient such as dextromethorphan (see, e.g. entire document including e.g.- pages 1-7 under preferred components).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domoto’s composition (and as a carbonated beverage) by further including dextromethorphan (an active ingredient well known to treat nausea) within the composition (as a carbonated beverage) taught by Domoto, as well as to administer such composition (as a carbonated beverage) for the same intended purpose for treating a medical condition such as alleviating hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject (again please note as evidenced by Ivy, hunger within a subject can contribute to the symptom of nausea/vomiting in a subject). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively alleviate hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject, because the idea of combining them flows logically from there having been individually taught for the same purpose in the prior art.  Furthermore, please note the Examiner’s position that the claimed in vivo improved functional effects (i.e. the benefit of claims 25 and 28 (treating a medical condition) and claims 26 and 29 (treating nausea)) would be intrinsic upon the administration of the same combination of ingredients when alleviating hunger in subject.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (US 20150327585) in view of Schwartz (US 20090264475) and Mathonnet (FR 2934780 DWPI Abstract) and Wenig (US 4729937) and evidenced by the Ivy et al (“The Small Intestine in Hunger”, from the Hall Physiological Laboratory of the University of Chicago, received for publication December 26, 1924, pages 99-108).
Although unclear as drafted, A method of administering a medicament (a medicinal drug) consisting of administering to a subject having a medical condition a therapeutically effective aqueous beverage composition comprising a carbonated liquid having a gas volume of at least 2.0 and a dextromethorphan and at least one flavoring agent and/or at least one preservative therein and further comprising a meclizine therein is apparently claimed. 
Domoto teaches a therapeutic composition (as a carbonated beverage) for the intended purpose for treating a medical condition such as alleviating hunger (i.e. paragraphs 0002 and 0003) and/or dieting restrictions and/or treating obesity/weight loss in a subject comprising a carbonated beverage/liquid (i.e. wherein the beverage/liquid component has a gas volume at the claimed ranges) and at least one flavoring agent and/or at least one preservative therein (please see e.g. paragraphs 0002 and 0029 of a flavoring agent and a preservative included within the cited reference’s therapeutic composition) [Please note that the cited reference of Ivy, on page 107 under Summary #5, discloses that it is well known in the art that nausea/vomiting is a symptom of hunger/hunger pains. Thus, if one treats and/or alleviates hunger/hunger pains in a subject, one would intrinsically be treating the symptoms of hunger/hunger pains such as the claimed nausea/vomiting in a subject.  For examples, on page 107 under Summary #5, states that we cannot conclude that the duodenal motility contributes to the sensation of hunger, but we do cite and discuss some evidence suggesting that the nausea and headaches of hunger is duodenal in origin.] (see, entire reference of Domoto including-e.g. title, paragraphs 0002, 0025, 0029, (0033) and claims).  Domoto, however, does not expressly teach the further inclusion of the active therapeutic ingredients of dextromethorphan and meclizine therein. 
Schwatz beneficially teaches a composition for the intended purpose for treating a medical condition such as alleviating hunger (i.e. paragraph 0095) and/or dieting restrictions and/or treating obesity/weight loss in a subject which comprise or may comprise active therapeutic ingredient such as dextromethorphan [Please note that the cited reference of Ivy, on page 107 under Summary #5, discloses that it is well known in the art that nausea/vomiting is a symptom of hunger/hunger pains. Thus, if one treats and/or alleviates hunger/hunger pains in a subject, one would intrinsically be treating the symptoms of hunger/hunger pains such as the claimed nausea/vomiting in a subject. For examples, on page 107 under Summary #5, states that we cannot conclude that the duodenal motility contributes to the sensation of hunger, but we do cite and discuss some evidence suggesting that the nausea and headaches of hunger is duodenal in origin.] (see, e.g. entire document of Schwatz including e.g.- title, abstract, claims, and especially claims 1, 10 and 22).
Mathonnet beneficially teaches a composition for the intended purpose for treating nausea in a subject which comprise or may comprise an active therapeutic ingredient such as dextromethorphan (see, e.g. entire document including e.g.- pages 1-7 under preferred components).
Wenig beneficially teaches a composition for the intended purpose for treating nausea in a subject which comprise or may comprise an active therapeutic ingredient such as meclizine (see, e.g. entire document including e.g.- title, abstract, claims and especially claims 1 and 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domoto’s composition (and as a carbonated beverage) by further including dextromethorphan (an active ingredient well known to treat nausea) and meclizine (an active ingredient well known to treat nausea) within the composition (as a carbonated beverage) taught by Domoto, as well as to administer such composition (as a carbonated beverage) for the same intended purpose for treating a medical condition such as alleviating hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject (again please note as evidenced by Ivy, hunger within a subject can contribute to the symptom of nausea/vomiting in a subject). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively alleviate hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject, because the idea of combining them flows logically from their having been individually taught for the same purpose in the prior art.  Furthermore, please note the Examiner’s position that the claimed in vivo improved functional effects (i.e. the benefit of claims 25 and 28 (treating a medical condition) and claims 26 and 29 (treating nausea)) would be intrinsic upon the administration of the same combination of ingredients when alleviating hunger in subject.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 

Response to Arguments
Applicant’s arguments submitted on 04/25/2022 regarding the USC 103 rejections have been carefully considered but are not deemed persuasive. 
Applicant argues that as noted, presently pending claim 25 recites a composition that excludes (i.e. consisting of language) gel agents or any agent that would limit or delay the uptake of dextromethorphan.  As noted, the present invention uses the carbonation to increase the absorption (uptake) rate of the therapeutic agent, thus promoting faster onset.  Domato, in contrast, locks its components into a gel matrix, preventing them from being absorbed until the gel is dissolved.  As such, Domato teaches away from the present invention. Furthermore, Applicant argues that none of the cited references, including Ivy, teach or suggest a carbonated composition containing a single dose of the therapeutic agent(s).  It would not have been obvious to combine the cited references as they are directed to different purposes (weight management and transdermal patches) and fail to teach the principal feature of the claimed invention.  In view of the foregoing, applicant submits that the rejections of claim 25 and the claims that depend directly or indirectly from this independent claim are now moot and should be removed. 
In response, although Applicant has amended independent claim 25 to include the limitation of “consisting of” (i.e. exclusion language), Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above) because each cited reference teach/discloses that each claimed active ingredient is individually selected to be used for the claimed intended purpose of for treating a medical condition such as alleviating hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject. Therefore, since the primary reference of Domato, in its entire document title, paragraphs 0002, 0025, 0029, (0033) and claims, teaches the claimed invention’s similar therapeutic composition (as a carbonated beverage) for the intended purpose for treating a medical condition such as alleviating hunger (i.e. paragraphs 0002 and 0003) and/or dieting restrictions and/or treating obesity/weight loss in a subject comprising a carbonated beverage/liquid (i.e. wherein the beverage/liquid component has a gas volume at the claimed ranges) and at least one flavoring agent and/or at least one preservative therein, Examiner still maintains (although Applicant has amended claim 25 to include the limitation of the exclusion language of “consisting of”-please see explanation above) that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domoto’s composition (and as a carbonated beverage) by further including dextromethorphan (an active ingredient well known to treat nausea) and meclizine (an active ingredient well known to treat nausea) within the composition (as a carbonated beverage) taught by Domoto, as well as to administer such composition (as a carbonated beverage) for the same intended purpose for treating a medical condition such as alleviating hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject (again please note as evidenced by Ivy, hunger within a subject can contribute to the symptom of nausea/vomiting in a subject). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively alleviate hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject, because the idea of combining them flows logically from their having been individually taught for the same purpose in the prior art.  Furthermore, please note the Examiner’s position that the claimed in vivo improved functional effects (i.e. the benefit of claims 25 and 28 (treating a medical condition) and claims 26 and 29 (treating nausea)) would be intrinsic upon the administration of the same combination of ingredients when alleviating hunger in subject.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/           Primary Examiner, Art Unit 1655